Citation Nr: 1143958	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-19 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability claimed as secondary to a service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to November 1974.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from March 2005 and June 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon (RO).  

In a March 2005 rating decision, the RO continued a 20 percent rating for a post-operative menisectomy of the right knee due to trauma with quadriceps atrophy; proposed to decrease a 30 percent evaluation for degenerative joint disease of the right knee to 10 percent; and denied service connection for a right ankle sprain, a left knee condition, and a low back condition, all claimed as secondary to a service-connected right knee disability.  In June 2005, the RO reduced an evaluation for degenerative joint disease of the right knee from 30 percent to 10 percent, effective September 1, 2005; and continued previous denials of service connection for chronic lumbar strain, claimed as a low back condition, and right ankle sprain.  

The Veteran submitted a timely notice of disagreement to the June 2005 rating decision, appealing the decrease in compensation for his service-connected right knee, and appealing issues of entitlement to service connection for chronic lumbar strain and right ankle sprain.  

In a subsequent March 2007 rating decision, the RO restored a 30 percent evaluation for degenerative joint disease of the right knee, noting that this was a complete grant of the benefit sought on this appeal.  No further disagreement was indicated; therefore, this issue is no longer on appeal.  

In an October 2009 rating decision, the RO granted service connection for a right ankle sprain and assigned a 10 percent evaluation effective June 29, 2009.  The Veteran filed a timely notice of disagreement to the assigned effective date, noting that his original claim was filed in July 2004.  In a May 2010 rating decision, the RO granted entitlement to an earlier effective date for service connection for chronic right ankle sprain effective July 13, 2004, the date of the Veteran's claim.  The RO noted that this was a full grant of the benefits sought by the Veteran in his notice of disagreement.  No further disagreement has been indicated; therefore, this issue is also no longer on appeal.

The only issue remaining on appeal is entitlement to service connection for a low back disability claimed as secondary to a service-connected right knee disability.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran's is claiming service connection for a low back disability as secondary to his service-connected right knee disability.  During the pendency of this appeal, the Veteran was additionally service connected for right ankle, right foot, and left knee disabilities.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011). 

The Veteran was afforded VA examinations to address the etiology of his claimed low back disability in November 2004 and in June 2009.  Although a November 2004 VA examiner found that the Veteran's low back disability was not secondary to the right knee, she did not address the issue of secondary service connection on the basis of aggravation.  A June 2009 VA examiner stated that she was not able to state that the Veteran's low back pain was secondary to his service-connected right knee problems without resorting to mere speculation.  Although the VA examiner noted prior injuries to the back in the mid 1980s and in 2002, she did not provide a clear statement of reasons and bases for her determination.  In light of the foregoing, the Board finds that a remand for a supplemental medical opinion is necessary to address the issue of secondary service connection on the basis of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should refer the case to a VA examiner in the appropriate specialty for a supplemental medical opinion to address the issue of aggravation.  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The claims folder must be made available to the examiner for review.  The examiner should review the entire claims folder, to include private medical records and associated with the Veteran's SSA records. 

The examiner should state whether it is at least as likely as not that Veteran's diagnosed low back disability either proximately due to, or alternatively, permanently aggravated by a service-connected disability, to include service-connected right knee, right ankle, right foot, and left knee disabilities. 

The examiner should note that aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

The examiner must provide a complete rationale for his or her opinion with references to the evidence of record.  The VA examiner should note that the record reflects post-service back injuries in 1988 and 1989 and a reported post-service injury in 2002.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should state such and explain why an opinion cannot be provided without resort to speculation.  

2.  The RO/AMC must review the examination reports to ensure that they are in complete compliance with this remand.  If deficient in any manner, the RO/AMC must implement corrective procedures at once. 

3.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


